691 S.E.2d 16 (2010)
Rita Lavonne PETTY, Plaintiff,
v.
Steven L. PETTY and George L. Petty, Defendants.
No. 359P09.
Supreme Court of North Carolina.
January 28, 2010.
Steven L. Petty, pro se.
Christy E. Wilhelm, Concord, for Rita Lavonne Petty.
George L. Petty, pro se.
Prior report: ___ N.C.App. ___, 680 S.E.2d 894.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant (Steven Petty) on the 1st of September 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed on the 1st day of September 2009 by Defendant (Steven Petty) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*17 "Denied by order of the Court in conference, this the 28th day of January 2010."